Judgment, Su*356preme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered December 3, 1998, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s arrest and conviction for a drug offense while he was in a drug treatment program violated the conditions of his plea agreement, of which defendant was fully aware. Accordingly, the court properly exercised its discretion in denying defendant’s request to return to the program and in imposing the sentence that defendant had previously been told to expect if he failed to fulfill the agreement (see, People v Johnson, 254 AD2d 49). Concur — Nardelli, J. P., Ellerin, Wallach, Andrias and Saxe, JJ.